DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. 	The terminal disclaimer filed on 12/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,422,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
3. 	Authorization for this examiner’s amendment was given in an interview with Sunjeev S. Sikand (Registration No. 60,107) on 07/23/2021. 
	The application has been amended as in the followings:

(Currently Amended)  A method, comprising:
receiving, by an asset tag, a radio signal transmitted from one or more radio frequency-enabled nodes within a 
measuring a received signal strength of each respective received radio signal;
obtaining a respective transmitting node identifier from each of at least three of the respective received radio signals whose measured received signal strengths are strongest; 
generating a tuple containing an ordered list of at least three transmitting obtained node identifiers sorted by the respective measured received signal strengths;
forwarding the tuple to a tag location estimating application; and
estimating, by the tag location estimating application, based on the generated tuple and the specific node locations associated with the obtained transmitting node identifiers, a location of the asset tag with respect to the specific node locations of the nodes associated with the obtained node identifiers, wherein the estimating includes:

determining where within a polygon region of the space the asset tag is located, wherein the determining where within the polygon region of the space the asset tag is located comprises:
calculating at least two delta value ratios from the respective measured received signal strengths of the at least three node identifiers, and
adjusting where within the polygon region of the space the asset tag is located based on the at least two delta value ratios.

(Canceled)

(Canceled)

(Original)  The method of claim 1, further comprising:

forwarding the data packet to a computing device for output of an indicator of the estimated location of the asset tag on a display device coupled to the computing device.

(Previously Presented)  The method of claim 1, wherein:
the at least three obtained transmitting node identifiers are ordered within the generated tuple according to a ranking of a strongest received signal strength value to a lowest received signal strength value of the respective received signal strengths of the at least three selected transmitted node identifiers.

(Previously Presented)  The method of claim 1, wherein the generated tuple comprises:
a first ordinal representing the obtained transmitting node identifier associated with the strongest received signal strength value of the measured received signal strengths of the at least three obtained transmitting node identifiers, 

a third ordinal representing the obtained transmitting node identifier associated with a lowest received signal strength value of the measured received signal strengths of the at least three obtained transmitting node identifiers.

(Previously Presented)  The method of claim 1, wherein generated tuple comprises:
a first ordinal representing the obtained transmitting node identifier associated with the lowest received signal strength value measured received signal strength of the at least three obtained transmitting node identifiers, 
a second ordinal representing the obtained transmitting node identifier associated with an intermediary received signal strength value measured received signal strength of the at least three obtained transmitting node identifiers, and
a third ordinal representing a strongest of the at least three obtained transmitting node identifiers.

(Currently Amended)  A system, comprising:

an asset tag within the space, the asset tag comprising:
logic circuitry,
a memory coupled to the logic circuitry, 
radio frequency receiver circuitry, and 
radio frequency transmitter circuitry; and
a server coupled via a radio frequency communication data link provided by one of the plurality of nodes to the asset tag,
wherein the logic circuitry configures the asset tag to perform functions, including functions to: 
receive, via the radio frequency receiver circuitry, a node-unique radio signal transmitted from at least three of the radio frequency-enabled nodes of the plurality of nodes within a space;
measure a received signal strength of each respective received node-unique signal;

generate a tuple containing at least three of the obtained transmitting node identifiers; and 
forward the generated tuple to the server, 
wherein the server is configured to:
receive the generated tuple forwarded from the asset tag; and 
estimate, based on the generated tuple and the specific node locations associated with the obtained transmitting node identifiers, a location of the asset tag with respect to a respective specific node location of each of the obtained transmitting node identifiers in the generated tuple, wherein the estimating includes:
retrieving, using the at least three node identifiers provided in the generated tuple, data indicating the specific node locations of the three or more transmitting nodes within the space from a memory, and
determining where within a polygon region of the space the asset tag is located, wherein the 
calculating at least two delta value ratios from the respective measured received signal strengths of the at least three node identifiers, and
adjusting where within the polygon region of the space the asset tag is located based on the at least two delta value ratios.

(Original)  The system of claim 8, wherein when obtaining a respective transmitting node identifier, the logic circuit is configured to perform the function to:
extract a node identifier from each received node-unique signal; and
associate the node identifier extracted from each respective received node-unique signal with the measured received signal strength of the same respective received node-unique signal.

(Original)  The system of claim 8, wherein the server is further configured to perform functions, including functions to:


(Original)  The system of claim 8, wherein:
the obtained node identifiers are ordered in the generated tuple according to a ranking of a strongest received signal strength value to a lowest received signal strength value of the respective received signal strengths of the obtained transmitting node identifiers.

(Previously Presented)  The system of claim 8, wherein generated tuple comprises:
a first ordinal representing the obtained node identifier associated with the strongest received signal strength value measured received signal strength of the at least three obtained node identifiers, 
a second ordinal representing the selected node identifier associated with an intermediary received signal strength value measured received signal strength of the at least three obtained node identifiers, and
a third ordinal representing a lowest of the at least three obtained node identifiers.

(Original)  The system of claim 8, wherein each obtained node identifier is further associated with a specific node location of the selected node in the space.

(Currently Amended)  A method, comprising:
receiving, from an asset tag coupled to a data communication network, a tuple containing at least three wireless node identifiers; 
retrieving data indicating a node location for the wireless nodes identified by the at least three wireless node identifiers included in the received tuple;
estimating a location of the asset tag with respect to the node locations of the at least three node identifiers based on the order of the at least three wireless node identifiers in the received tuple and the retrieved data indicating the node location for each wireless node associated with the at least three node identifiers, wherein the estimating includes:
retrieving, using the at least three node identifiers provided in the generated tuple, data indicating the specific node locations of the three or more transmitting nodes within the space from a memory, and

calculating at least two delta value ratios from the respective measured received signal strengths of the at least three node identifiers, and
adjusting where within the polygon region of the space the asset tag is located based on the at least two delta value ratios; and
forwarding the estimated asset tag location to an output device for presentation to a user.

(Original)  The method of claim 14, wherein each node identifier of the at least three node identifiers is further associated with a respective physical location within the space.

(Original)  The method of claim 14, wherein the signal attribute is a received signal strength.

(Previously Presented)  The method of claim 14, wherein the at least three wireless node identifiers are ordered in the tuple according to a strongest ranked signal attribute to 

(Canceled)

(Previously Presented)  The method of claim 1, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.

(Canceled)

(Previously Presented)  The system of claim 8, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.

(Canceled) 

(Previously Presented)  The method of claim 14, wherein vertices of the polygon region are the specific node locations of the at least three obtained transmitting node identifiers.


Allowable Subject Matter
4. 	Claims 1, 4-17, 19, 21 and 23 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: 
	The independent claims 1, 8 and 14 have been amended with the allowable subject matter indicated from the previous office action thus the claims are under condition for allowance. An Examiner’s amendment has been proposed to further clarifying the claimed language as shown from the above amendment that prepares all claims under condition for allowance.
	Further search has been updated. No reference has been found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed features and limitations recited from the independent 1, 8 and 14 (and thus the corresponding dependent claims 4-7, 9-13, 15-17, 19, 21 and 23) as amended in the Examiner’s Amendment above.
	Therefore, claims 1, 4-17, 19, 21 and 23 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644